Citation Nr: 0711242	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-09 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for basal cell 
carcinoma, including as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for squamous cell 
carcinoma, including as due to exposure to ionizing 
radiation.

3.  Entitlement to service connection for chronic lymphocytic 
leukemia, including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.

This matter (which has been advanced on the docket) comes to 
the Board of Veterans' Appeals (Board) from January 1999 and 
November 2001 rating decisions that denied service connection 
for chronic lymphocytic leukemia and for skin cancer, 
respectively.  In October 2002, the veteran testified at a 
videoconference hearing held before the undersigned Acting 
Veterans Law Judge.

When this matter was initially before the Board in May 2003, 
the veteran's claims were remanded for further development.  
In the introduction to that remand, the Board explained that 
in light of the decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Ephraim 
v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996), because only 
basal cell carcinoma had been diagnosed at the time of a 
February 1993 Board decision denying service connection for 
skin cancer, finality attached to the Board's denial of 
service connection for that disease, but not to his claim of 
service connection for squamous cell carcinoma.  As such, the 
Board identified the veteran's claim for service connection 
for skin cancer as actually involving two separate claims for 
service connection, i.e., for basal cell carcinoma and for 
squamous cell carcinoma.

In its February 1993 decision that denied service connection 
for skin cancer, the Board also denied service connection for 
cataracts, a kidney disability and heart disease.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (then known as the 
United States Court of Veterans Appeals) (Court).  In a May 
1994 memorandum decision, the Court affirmed the Board's 
decision insofar as it had denied the veteran's skin cancer 
claim.  With respect to his cataract, kidney disability and 
heart disease claims, the Court held that these claims were 
not well grounded, and vacated not only the Board's February 
1993 denial of these claims, but also the RO's July 1989 and 
September 1991 rating decisions, "allowing the appellant to 
begin, if he can, on a clean slate."  In a June 1994 
memorandum, the Chairman of the Board notified the Director 
of the Montgomery, Alabama, RO of each of the Court's 
dispositions.  Since then, it does not appear that any action 
has been taken with respect to the veteran's claims for 
service connection for cataract, kidney and heart 
disabilities.  Therefore, these issues are referred to the RO 
for appropriate action.

As detailed below, the Board is reopening the claim for 
service connection for basal cell carcinoma.  This claim for 
service connection (on the merits), as well as the claims for 
service connection for squamous cell carcinoma and chronic 
lymphocytic leukemia, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a February 1993 decision, the Board denied service 
connection for skin cancer.  

2.  The veteran appealed the Board's decision denying service 
connection for skin cancer to the Court, which in a May 1994 
memorandum decision, affirmed the Board's determination.

3.  Evidence added to the record since the February 1993 
Board decision is so significant that it must be considered 
in order to fairly decide the merits of the case.

CONCLUSIONS OF LAW

1.  The Board's February 1993 decision denying service 
connection for skin cancer is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (1992).

2.  Evidence received since the February 1993 Board decision 
is new and material; the claim of entitlement to service 
connection for basal cell carcinoma disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1993 decision, the Board denied the veteran's 
claim for service connection for skin cancer, which he 
asserted was due to his in-service exposure to ionizing 
radiation.  In doing so, the Board relied on a March 1991 
dose estimate and an August 1991 expert VA medical opinion, 
and concluded that the veteran's skin cancer was not shown to 
have been present during or until many years thereafter, and 
that it was not related to his in-service exposure to 
ionizing radiation.  The veteran appealed to the Court, which 
affirmed the Board's determination in a May 1994 decision.

The evidence of record at the time of the February 1993 Board 
decision included the service medical records; post-service 
private and VA treatment records and examination records, 
dated from 1947 to 1990; a transcript of the veteran's June 
1989 RO hearing; a March 1991 report of the Defense Nuclear 
Agency (DNA) (now known as the Defense Threat Reduction 
Agency (DTRA) confirming that the veteran was present in the 
Hiroshima vicinity during the American Occupation of Japan 
from October to December 1945, and indicating that the 
highest dose received by anyone was a few tens of millirem; 
an August 1991 medical opinion from VA's Assistant Chief 
Medical Director, whose conclusion was predicated on the dose 
estimate provided by DNA; a lay statement of a former service 
colleague, who reported that the veteran was a truck driver 
during the occupation of Kare-Hiroshima from October to 
December 1945; and statements and written argument by or on 
behalf of the veteran.  

Because the Court affirmed the Board's February 1993 denial 
of service connection for skin cancer in May 1994, that 
determination is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (1992).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by the regulation in effect when the veteran filed 
this claim in May 2001, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it had 
to be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

There was no requirement that the new evidence, when viewed 
in the context of all the evidence, both new and old, created 
a reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
was to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The evidence associated with the claims folder since the 
February 1993 Board decision includes voluminous private and 
VA medical records and reports reflecting the veteran's 
treatment for basal cell carcinoma; a transcript of the 
veteran's testimony at an October 2002 Board hearing; and 
statements and written argument submitted by or on behalf of 
the veteran.  

In addition, although not "evidence" per se, in an October 
2005 written statement, the veteran's representative 
challenged the validity of the radiation dose estimate for 
the veteran, which was prepared in March 1991.  His 
representative highlighted the May 2003 report of the 
National Research Council (NRC) stating that prior radiation 
dose reconstructions prepared by DNA (now DTRA) 
underestimated the upper bound radiation doses.  See VBA Fast 
Letter 03-31 (October 2003).  

This written submission bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's basal cell carcinoma claim, especially in light 
of the basis of the Board's February 1993 decision.  

Accordingly, the claim is reopened and consideration may be 
given to the entire evidence of record without regard to any 
prior denials.   However, further evidentiary development is 
necessary into the now-reopened claim, and discussion about 
VA's duties to notify and assist will be included in a later 
decision (if the claim remains denied following remand).


ORDER

New and material evidence to reopen a claim for service 
connection for basal cell carcinoma has been presented; to 
this extent, the appeal is granted.



REMAND

The veteran asserts that service connection is warranted for 
basal cell carcinoma, squamous cell carcinoma, and chronic 
lymphocytic leukemia on the basis that these conditions were 
caused by his in-service exposure to ionizing radiation while 
serving as part of the occupation forces in Japan from 
October to December 1945.

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" includes the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  Here, although 
the veteran's qualifies as a radiation-exposed veteran 
because he was present in Hiroshima during the occupation of 
Japan from October to December 1945, presumptive service 
connection under 38 C.F.R. § 3.309(d) is not available for 
any of the three cancers for which he is seeking service 
connection.

Although basal cell carcinoma, squamous cell carcinoma, and 
chronic lymphocytic leukemia are not among the disabilities 
subject to presumptive service connection on a radiation 
basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
they are potentially "radiogenic" diseases under 38 C.F.R. 
§ 3.311(b).  However, the demonstration of a potentially 
radiogenic disease and exposure to ionizing radiation during 
service do not necessarily establish entitlement to service 
connection.  The Board must consider all relevant factors, 
including the amount of radiation exposure to determine 
whether the record supports the contended etiologic 
relationship.  

Throughout this appeal (and most recently in the rating 
action that was issued as part of the June 2006 supplemental 
statement of the case), VA has relied upon the March 1991 
dose estimate.  As the veteran's representative noted in the 
October 2005 written statement, the Director of the VA 
Compensation and Pension Service reported in May 2003 that 
the NRC completed a review of radiation dose reconstructions 
provided by DTRA.  The review was critical of upper bound 
radiation dose estimates prepared by DTRA for atmospheric 
tests participants and Hiroshima/Nagasaki occupation forces.  
The review found that DTRA had underestimated the upper bound 
radiation doses.  See VBA Fast Letter 03-31 (October 2003).  
The NRC report concluded that the current methodology used 
for estimating radiation doses may be under-estimating doses 
by as much as 5 times.

Thus, the Board must remand this case for the preparation of 
a revised dose estimate and the completion of the development 
process outlined in 38 C.F.R. § 3.311.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	Contact the DTRA and request that it 
provide a revised radiation dose 
estimate for the veteran.  Point out 
that this action is required a result 
of the May 8, 2003, report of the NRC 
on reconstructed radiation doses.  

2.	After the development requested above 
has been completed to the extent 
possible, complete the development 
process outlined in 38 C.F.R. § 3.311. 

3.	Thereafter, readjudicate the veteran's 
claims on appeal.  If any remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case that summarizes 
the evidence and discusses all 
pertinent legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  All 


remands require expeditious handling.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
D. A. Saadat
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


